Citation Nr: 1518625	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an effective date earlier than May 17, 2010 for the 100 percent evaluation for the loss of use of both feet. 

2. Entitlement to an effective date earlier than May 17, 2010 for the award of special monthly compensation based on aid and attendance and housebound status. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1975 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO reassigned the Veteran's multiple orthopedic disabilities into one 100 percent rating for loss of use of both feet effective May 17, 2010.  It also granted him special monthly compensation for the loss of use of both feet effective the same date.  


FINDINGS OF FACT

1. In the year prior to May 17, 2010, it is not factually ascertainable that the Veteran's multiple service-connected orthopedic disabilities resulted in the loss of use of his feet.  

2. The Veteran had a factual need for aid and attendance beginning on February 21, 2007.  


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to May 17, 2010 for the Veteran's award of a single, 100 percent disability rating for the loss of use of his feet have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.160, 3.400 (2014).

2. The criteria for special monthly  compensation based on aid and attendance were met effective February 21, 2007.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.160, 3.350, 3.352, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veteran's claims for earlier effective dates concern a "downstream" element of the RO's grants of benefits in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In June 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of his claim.  The Veteran further was informed of when and where to send the evidence.  Moreover, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore the Board concludes that the duty to notify has been met.

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the Veterans Claims Assistance Act (VCAA) or identified by the Veteran.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  Thus, the duty to assist has also been met.  



II. Entitlement to an Earlier Effective Date for the 100 percent rating assigned for loss of use of feet

In the April 2011 rating decision on appeal, the RO awarded the Veteran a single, 100 percent disability rating to encompass all of his then-service connected orthopedic disabilities.  This was rated as "loss of use of feet" and made effective May 17, 2010, the date he filed his claim for Special Monthly Compensation.  The RO decision stated that "[t]he reason this non-schedular evaluation is assigned is because [you] are considered wheelchair bound based on loss of use of both feet due to your service-connected musculoskeletal disabilities."  

The Veteran had been in receipt of a combined 100 percent rating since May 11, 2009.  Thus, this new "non-schedular evaluation" did not increase his combined disability rating.  

The RO then construed a July 2011 statement from the Veteran as a Notice of Disagreement with the effective date of this new characterization of all of his orthopedic disabilities.  An earlier effective date was denied in a July 2012 statement of the case and the Veteran submitted a VA Form 9 substantive appeal in April 2014 submitted by the Veteran's wife.  While the Form 9 stated that the Veteran sought to appeal the "loss of use of both feet" issue, his wife explained that she and the Veteran were not sure why this new rating was assigned in the first place as they had never filed a claim concerning the loss of use of his feet.  She further explained that "loss of feet is not what caused [the Veteran] to be [b]edridden, or why is 100 [percent disabled] or why I have taken care of him since 1999 round the clock.  While there is a certain loss of use of legs [and] feet because he [cannot] walk, this is not the 'totality.'  It is his numerous service connected orthopedic disabilities keeping him bedridden and needing total care."  

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  VA must thus consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Here, the Veteran never filed a claim for service connection for loss of use of feet; nor did he file a claim for a higher rating for any of his service connected disabilities.  It is questionable as to whether the Veteran ever appealed the effective date assigned to the new characterization of all of his service-connected orthopedic disabilities.  

Regardless, the Board concludes that the Veteran is not warranted an effective date for this 100 percent rating earlier than May 17, 2010, the date of his "claim."  The medical evidence of record in the claims since May 17, 2009 (one year prior to the Veteran's "claim") does not show a loss of the use of his feet.  This includes an October 2009 VA record reviewing his mobility with regards to his use of a powered scooter, as well November 2009 VA examinations for mental disorders and his lower back.  While the Veteran was wheelchair bound at these examinations, none discussed that he had a complete loss of use of his feet due to his service-connected disabilities.  

As such, a preponderance of the evidence is against a claim for an effective date earlier than May 17, 2010 for the reassignment of a 100 percent rating for the loss of use of the Veteran's feet.  Therefore, this claim must be denied.  

III. Earlier Effective Date for the Grant of Special Monthly Compensation

The Veteran filed a claim for special monthly compensation based on factual aid and attendance on May 17, 2010.  The RO granted him special monthly compensation in the April 2011 decision on appeal; curiously however, it was granted under38 C.F.R. § 3.350(b) for the loss of use of both feet.  It was made effective the date of his claim for special monthly compensation for aid and attendance.  

The Veteran has never made a claim for special monthly compensation for the loss of the use of his feet.  He had a prior claim for aid and attendance that was filed in June 2007.  The RO denied a special monthly compensation claim in a November 2008 rating decision; however it denied special monthly compensation based on housebound status.  The Veteran pointed out that he had claimed for factual aid and attendance in a December 2008 Notice of Disagreement.  He ultimately withdrew this appeal in July 2009.  

The Veteran alleges that he is warranted special monthly compensation effective September 17, 1999, his last day of employment.  He and his wife have submitted statements that this date represents the point at which his wife started taking care of all of his needs.  There are other statements of record indicating that the Veteran's wife must perform all tasks for the Veteran including performing all daily household chores and tasks, as well as bathing and dressing the Veteran.  

The record reflects that the Veteran has been in receipt of a 100 percent combined disability rating since May 11, 2009.  Prior to that, he had a combined 90 percent rating since April 2004.  

As discussed above, his multiple orthopedic ratings were then combined into one, single 100 percent rating for the loss of use of his feet effective May 17, 2010.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

In addition, 38 C.F.R. § 3.401(a)(1) provides that awards of aid and attendance or housebound benefits will be effective except as provided in § 3.400(o)(2), the date of receipt of claim or date entitlement arose, whichever is later.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§3.1(p); 3.155.  The regulation which governs informal claims, 38 C.F.R. §3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claims must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R.  38 C.F.R. § 3.350(b)(3) (2014).  It is also payable to individuals who have a loss of use of both feet.  38 C.F.R. § 3.350(b)(1).  

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the Veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

Additionally, "loss of use" is defined as existing when no effective function remains beyond that which would be equal to an amputation with use of a suitable prosthesis.  38 C.F.R. § 4.63.  The functions of the foot are balance, propulsion, or ambulation.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Because of the unique circumstances of this case, the Board will now consider if the Veteran is warranted an earlier effective date for his award of special monthly compensation for the loss of use of his feet or, alternatively, for a factual need for aid and attendance.  As the Veteran has had multiple service connected disabilities since 2003, there exists the possibility that he is warranted an effective date earlier than his date of claim pursuant to the exception found in 38 C.F.R. § 3.401(a)(1).

Review of the claims file reveals that the Veteran underwent a VA General Medical examination on February 21, 2007.  The examiner stated that he was service-connected at the time for his left and right leg conditions, with a pending claim for his lumbar spine.  The examiner stated that these conditions rendered the Veteran wheelchair bound and unable to walk more than five feet without having chronic and severe pain.  His medications were detailed, including morphine "round the clock."  The examiner included the following: "[h]is wife takes him to all his doctor appointments, which occur several times per week."  He continued by noting the Veteran's wife performed all driving, housework, shopping, cooking, and cleaning.  She also "assists with bathing her husband, as well as dressing him."  The examiner explained that "[a]ll of these are problems due to his orthopedic complaints."  

This previous VA examination is in agreement with more recent VA examinations.  At his November 2009 VA mental disorders examination, the examiner noted that his wife helped him with all of his activities of daily living, including bathing and dressing.  She also was noted to take care of all of the daily activities around the house.  At his November 2009 VA spine examination, the examiner noted that the Veteran needed help with all activities of daily living including dressing, bathing, and using the bathroom.  At his March 2011 VA examinations for his joints and spine, the examiner stated that his various joint conditions prevented him from performing chores, shopping, exercise, sports, recreation, traveling, bathing, dressing, grooming, and driving, while had a severe effect on his toilting, and a moderate effect on his feeding.  The examiner also stated that his lumbar spine condition resulted in the Veteran needing help with all daily activities.  

The February 21, 2007 General Medical examination represents the first evidence of the Veteran possessing a factual need for aid and attendance.  There is no medical evidence in the claims file before this date suggesting that this was the case.  Furthermore, there are no lay statements from the Veteran or his wife prior to this date stating that the Veteran was in need of constant care.  While they both claim that his factual need for aid and attendance began back in 1999 when the Veteran stopped working, this is not supported by any evidence in the file.  Therefore, resolving all doubt in the Veteran's favor, the Board is granting him Special Monthly Compensation for Aid and Attendance effective February 21, 2007.  This replaces his grant of Special Monthly Compensation for the loss of use of both feet.  The General Medical examiner's report is consistent with the competent and credible statements submitted since that time of the Veteran and his wife that she takes care of all of his needs, including bathing, cooking, dressing, cleaning, as well as all household tasks, as a result of his service connected orthopedic disabilities.  He is not warranted an effective date earlier than this time, despite being in receipt of a 90 percent combined rating and a TDIU since April 2004, because there is no evidence, lay or otherwise, establishing entitlement prior to this date.  






ORDER

Entitlement to an effective date earlier than May 17, 2010 for the 100 percent evaluation for the loss of use of both feet is denied.

Entitlement to an effective date of February 21, 2007 for an award of special monthly compensation for factual need of aid and attendance is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


